Citation Nr: 0711407	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  03-26 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for the 
sacroiliac disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from June 1987 to April 
1988.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia; the appellant is seeking an increased 
evaluation for his sacroiliac disability.

While the case was in appellate status, the RO increased the 
appellant's disability evaluation for the sacroiliac 
disability from 10 to 40 percent, effective the date of the 
claim and then from 40 to 60 percent, effective the date of 
the claim.  However, it is presumed that he is seeking the 
maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded." AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Therefore, the issue on appeal is 
as listed on the title page.


FINDINGS OF FACT

1.  The appellant has never had any ankylosis of the lumbar 
spine or of the entire thoracolumbar spine.

2.  The appellant has not demonstrated more than moderate 
neurologic impairment in the right leg due to the sacroiliac 
disability.

3.  The appellant has exhibited no more than slight 
limitation of motion of the right hip and right knee.

4.  The disability picture caused by the appellant's 
sacroiliac disability, including right leg radiculopathy and 
strain of the lumbar spine, right hip and right knee, is not 
so unusual as to render the application of the regular rating 
provisions impractical.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
the appellant's sacroiliac disability have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2006); 
38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 
(2001); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his increased rating claim by correspondence 
dated in May 2001.  This letter informed the appellant of 
VA's duty to assist and what kinds of evidence the RO would 
help obtain.  

In that letter, the RO informed the appellant about what was 
needed to establish entitlement to an increased rating for 
his sacroiliac disability.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA obtained the 
appellant's VA outpatient medical records.  Private medical 
records have been added to the claims file.  The appellant 
was afforded VA medical examinations.  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide and he was supplied 
with the text of 38 C.F.R. § 3.159.  The appellant did not 
provide any information to VA concerning available treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
Therefore, there is no duty to assist or notify that is 
unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information relating to effective dates and 
disability ratings in a letter sent by the RO in March 2006.  
The appellant was also provided with notice as to the 
clinical findings needed for higher evaluations for spinal 
disability, as well as the assistance VA would provide.  
Proceeding with this matter in its current procedural posture 
would not therefore inure to the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for an increased evaluation, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

The regulations used to evaluate diseases and injuries of the 
spine have changed twice since the appellant submitted his 
increased rating claim in April 2001.  These changes became 
effective on September 23, 2002, and on September 26, 2003.  
See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 
5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 67 
Fed. Reg. 54345 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 51454-58 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 
(2005))).

The applicable regulations in effect at the time of the 
appellant's April 2001 claim contained a number of Diagnostic 
Codes relating to the lumbar spine.  

Under Diagnostic Code 5293, a maximum 60 percent evaluation 
was available where there was pronounced intervertebral disc 
syndrome involving persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).  The appellant is currently assigned a 60 
percent evaluation under this code.

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed.  67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  (The appellant was notified of 
these new criteria in the July 2003 Statement of the Case).  
Disc syndrome, under these criteria, is to be evaluated on 
the basis of incapacitating episodes over the previous 12 
months or by combining separate ratings of its chronic 
orthopedic and neurologic manifestations, whichever method 
results in the higher rating.  Id.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent rating.  Id.  This is the 
highest rating available under this code.  Incapacitating 
episodes are those of acute signs and symptoms that require 
bed rest prescribed by a physician and treatment by a 
physician.  Id.  "Chronic" orthopedic and neurologic 
manifestations means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.  

The enumerated criteria for back disabilities set forth in 
VA's Schedule were changed, effective September 26, 2003.  68 
Fed. Reg. 51,454 (August 27, 2003).  (The appellant was 
notified of these new criteria in the August 2005 
Supplemental Statement of the Case).  This change revised the 
spine criteria to "ensure that it uses current medical 
terminology and unambiguous criteria, and [to ensure] that it 
reflects medical advances that have occurred since the last 
review."  It addition to renumbering the Diagnostic Codes, it 
also provides a new "General Rating Formula for Diseases and 
Injuries of the Spine," under which it is contemplated that 
all spine disabilities will be evaluated.  (Intervertebral 
disc syndrome will be rated under the general rating formula 
for the spine or under a formula for disc syndrome based on 
incapacitating episodes.)  Id.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  Effective 
September 26, 2003, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  A 
20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or when the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees, 
or when there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  (The 
combined range of motion refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined motion for the 
thoracolumbar spine is 240 degrees.)  68 Fed. Reg. 51454, 
51456-58 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  68 Fed. Reg. 51454, 51456 (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

Another factor to consider is the degree of pain experienced 
by the veteran.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
to physicians his subjective complaints of chronic pain, 
spasms and pain on use.  Objective medical evidence shows 
findings of decreased range of motion, as well as some 
tenderness, some atrophy of the right lower extremity and 
occasional spasms.

The appellant contends that his sacroiliac disability is more 
severely disabling than the current evaluation reflects.  He 
maintains that his sacroiliac disability warrants an 
evaluation in excess of 60 percent.

The appellant underwent a VA medical examination in May 2001; 
the examiner reviewed the appellant's medical records and 
noted that there had been some increase in the appellant's 
symptomatology since 1988.  The appellant complained of 
recurrent lower back pain.  He reported the use of a heel 
lift in his right shoe.  Examination of the appellant's feet 
did not demonstrate any signs of abnormal weight bearing.  
There was no evidence of muscle spasm, weakness or tenderness 
of the lumbar spine.  Straight leg raises were negative.  
Flexion was limited to 45 degrees and extension was limited 
to eight degrees.  The appellant exhibited 38 degrees of 
right lateral motion and 36 degrees of left lateral motion.  
He also demonstrated 30 degrees of right and left rotation.  
While there was mild to moderate muscle atrophy in the right 
leg, lower motor strength was 5/5 throughout.  

The examiner noted that the examination confirmed the 
February 2001 VA outpatient treatment findings of atrophy in 
the right lower extremity, with dysthesia and decreased leg 
length and reflexes.  Review of the VA outpatient treatment 
records reveals similar findings in January 2001.  An October 
2001 note indicates that the right lower extremity was one 
inch shorter than the left, with a small decrease in muscle 
mass on the right.  The appellant was observed limping and 
walking with the help of a cane and with no apparent 
distress.  

Review of the private medical evidence of record reveals that 
the appellant was seen for complaints of severe pain in 
August 2003.  On physical examination, deep tendon reflexes 
were normal.  There were sensitivity testing deficits in the 
lateral aspect of the right calf and the dorsum of the right 
foot.  There was lumbodorsal spasm.  There was some decrease 
in muscle strength in the right foot.  EMG/VCV testing 
revealed right L5 radiculopathy.  The doctor concluded that 
there was severe compromise of the root of L5-S1.

The appellant underwent another VA medical examination in 
July 2005; he complained of pain traveling down the back of 
the right leg that was burning in nature.  He did not 
complain of radiating pain on movement.  Muscle spasms were 
absent.  There was mild tenderness to palpation of the lower 
back.  Straight leg rises were negative.  The appellant 
demonstrated forward flexion of 85 degrees; extension of 20 
degrees; right and left lateral flexion of 30degrees; and 
right and left rotation of 25 degrees.  The range of motion 
was accomplished with pain, as well as repetitive use pain.  
There was no ankylosis.  Neurological testing indicated 
sensory deficits of the dorsal and lateral right foot related 
to L5, as well as sensory deficit of the right lateral foot 
related to S1.  Reflexes were 2+ and the appellant had no 
bowel or bladder incontinence.  Motor strength was 5/5 for 
the right and left lower extremities.  Radiographic 
examination of the right hip and right knee did not reveal 
any arthritis.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the Board 
finds that an evaluation in excess of 60 percent is not 
warranted.  In order for an evaluation in excess of 60 
percent to be awarded, the appellant would have to 
demonstrate unfavorable ankylosis of the entire spine.  This 
is so under the old or new rating criteria.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2002); 38 C.F.R. § 4.71a 
(2004).  No ankylosis of the lumbar spine has been clinically 
demonstrated in the medical evidence of record dated between 
January 2001 and July 2005.  

While 60 percent was the highest available evaluation under 
the prior version of Diagnostic Code 5293 - under the revised 
version of Diagnostic Code 5293, the Board must also consider 
whether separate evaluations for chronic orthopedic and 
neurologic manifestations of the appellant's sacroiliac 
disability, when combined under 38 C.F.R. § 4.25 with 
evaluations for all other disabilities, results in a higher 
combined rating.

The Board will first analyze the chronic orthopedic 
manifestations of the appellant's sacroiliac disability.  The 
evidence of record indicates that the worst limitation of 
motion in each plane demonstrated by the appellant has been 
45 degrees of lumbar flexion; eight degrees of extension; 30 
degrees of right and left lateral flexion; and 25 degrees of 
right and left rotation.  This limitation of motion warrants 
a 20 percent evaluation under the revised criteria for the 
documented orthopedic manifestations of the appellant's 
sacroiliac disability.  The orthopedic manifestations of the 
right hip disability warrant a noncompensable rating because 
the appellant exhibited ranges of motion of the right hip 
during the May 2001 and July 2005 VA examinations that were 
better than the limitation of motion required for 
compensation under Diagnostic Codes 5250 to 5253.  The 
appellant had no limitation of motion of the right knee 
during the May 2001 VA examination and only slight limitation 
of motion during the July 2005 examination; these findings 
yield a zero percent evaluation under Diagnostic Codes 5256 
to 5261.  Thus, the combined orthopedic manifestations of the 
sacroiliac disability result in a 20 percent evaluation.

The neurological symptomatology of the appellant's sacroiliac 
disability has resulted in some sensory deficits on the right 
side only, as well as radiologic and EMG/NCV findings of some 
nerve root compromise at L5-S1.  Potentially relevant 
diagnostic codes to rate the neurologic manifestations are 
located at 38 C.F.R. § 4.124a.  These codes include 
Diagnostic Code 8520 (for the sciatic nerve), Diagnostic Code 
8521 (for the external popliteal nerve/common peroneal), 
Diagnostic Code 8522 (for the musculocutaneous 
nerve/superficial peroneal), Diagnostic Code 8523 (for the 
anterior tibial nerve/deep peroneal), Diagnostic Code 8524 
(for the internal popliteal nerve/tibial), Diagnostic Code 
8526 (for the anterior crural nerve/femoral) and Diagnostic 
Code 8529 (for the external cutaneous nerve of the thigh).  
Under 38 C.F.R. § 4.124(a), when nerve involvement is wholly 
sensory, the rating should be for the mild, or at most 
moderate degree.  For these codes, moderate incomplete 
paralysis warrants a 20 percent evaluation at most.  The 
clinical evidence of record does not reveal moderately severe 
or severe incomplete paralysis and accordingly, a 20 percent 
rating, but not more, is warranted for the appellant's 
neurological symptomatology in the right lower extremity.

The separate orthopedic and neurologic evaluations must now 
be combined as directed under 38 C.F.R. § 4.25 and 38 C.F.R. 
§ 4.26.  Applying these regulations here, the 20 percent 
rating for orthopedic manifestations of the sacroiliac 
disability is combined with the 20 percent rating for the 
right neurological manifestations of the sacroiliac 
disability, resulting in a "raw" combined rating of 36 
percent.  This "raw" rating must next be converted to the 
nearest degree divisible by 10, and all raw ratings ending in 
5's must be adjusted upward.  The appellant's raw 36 percent 
rating thus becomes a final combined rating of 40 percent.  
This combined rating does not equal the 60 percent evaluation 
currently in effect under the previous version of Diagnostic 
Code 5293.  As discussed above, there is no basis for higher 
separate evaluations in excess of those amounts.

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such an analysis would not afford the appellant a combined 
evaluation that is excess of 60 percent.  The pain and 
functional limitations caused by the sacroiliac disorder are 
contemplated in the 60 percent rating that has been assigned.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the sacroiliac 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected sacroiliac disability addressed above has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for spine disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any recent hospitalization for 
his service-connected sacroiliac disability, and he has not 
demonstrated marked interference with employment due to the 
sacroiliac disability alone.  

There is no objective evidence of any symptoms due to the 
appellant's service-connected sacroiliac disability that is 
not contemplated by the rating criteria.  Consequently, the 
Board concludes that referral of this case for consideration 
of the assignment of extraschedular ratings is not warranted.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  (When evaluating an 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.)

Therefore, an evaluation in excess of the assigned 60 percent 
rating would not be warranted under the rating criteria.  For 
these reasons, the Board finds that the preponderance of the 
evidence is against the assignment of a rating in excess of 
the currently assigned 60 percent evaluation for the 
sacroiliac disability.  In reaching its conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, since the preponderance of the evidence 
is against the appellant's claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 60 percent for the sacroiliac 
disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


